Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered November 1, 1999, convicting him of robbery in the first degree (four counts) and robbery in the second degree (four counts), after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his waiver of the right to a jury trial was inadequate is not preserved for appellate review (see CPL 470.05 [2]; People v Johnson, 51 NY2d 986; People v Jones, 293 AD2d 627). In any event, his contention is without merit, as his statements on the record sufficiently demonstrate that he validly waived his right to a jury trial (see People v Jones, supra; People v Thomas, 292 AD2d 550; People v Perry, 276 AD2d 808).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Florio, J.P., Friedmann, Adams and Crane, JJ., concur.